United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-2044
                                     ___________

David P. Honan, in his capacity as         *
Cottonwood County Attorney and             *
in his individual capacity,                *
                                           *
          Appellant,                       *
                                           *
       v.                                  *
                                           *
County of Cottonwood, Minnesota;           *
Marvin Einertsen, Former                   *
Commissioner, in his individual            *
and then-official capacities; Kenneth      *
Elg, Commissioner, in his individual       * Appeal from the United States
and official capacities; Wendy             * District Court for the District
Meyer, Former Commissioner, in her * of Minnesota.
individual and then-official capacities; *
Marlow Nelsen, Commissioner,               * [UNPUBLISHED]
in his individual and official capacities; *
John Oeltjenbruns, Commissioner,           *
in his individual and official capacities; *
Cottonwood County Board of                 *
Commissioners 2001-2003 Term;              *
Brian T. Pierce, an individual;            *
Scott T. Anderson, an individual;          *
Ratwik, Roszak &                           *
Maloney, P.A.,                             *
                                           *
          Appellees.                       *
                                    ___________

                              Submitted: February 13, 2004

                                   Filed: April 26, 2004
                                    ___________

Before MELLOY, MCMILLIAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      David Honan ran for county attorney of Cottonwood County, Minnesota,
during the fall of 1998. His platform urged a more open and accountable county
government, reform of the county's family services agency, and an overhaul of the
county attorney's office. Honan won the election, and was sworn in as county
attorney in January 1999. After the election, but prior to Honan taking office, the
county board reduced the salary of the county attorney and eliminated a rent subsidy
that had been part of the office's budget during the term of Honan's predecessor.
Honan believed that these actions were taken in retaliation for statements he made
during his campaign. During the year after Honan was sworn in, there were personnel
problems in the county attorney's office. These problems prompted investigations,
which Honan also believed were retaliatory.

       Honan brought suit against the county board and its members, along with
others involved in the various events that he believed violated his rights. He alleged
that he was retaliated against for exercising his constitutional rights to freedom of
speech and association, and to petition the government. Honan claimed that his rights
to equal protection and due process, and his constitutional right "to pursue the career
for which he was trained," were violated. He further alleged that appellees conspired
against him in an attempt to prevent him from taking, holding, and discharging the
duties of his office, in violation of 42 U.S.C. § 1985(1). Honan included several state


                                         -2-
law claims over which the district court1 exercised supplemental jurisdiction. The
district court granted appellees' motions to dismiss Honan's federal claims, which the
district court treated as motions for judgment on the pleadings, see Fed. R. Civ. P.
12(c), and dismissed the state law claims without prejudice, see 28 U.S.C. § 1367(c).
Honan timely appealed.

       After carefully reviewing the record de novo, see Burton v. Richmond, 276
F.3d 973, 975 (8th Cir. 2002) (standard of review), we conclude that the district court
properly dismissed Honan's action. The issues are thoroughly discussed in the district
court's 24-page order. Having nothing to add, we summarily affirm. See 8th Cir. R.
47B.
                        ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
                                         -3-